Citation Nr: 1043908	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-32 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Amy F. Fletcher, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at an October 2008 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.  The Board subsequently 
confirmed the RO's denial of the claim in a February 2009 
decision.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In April 
2010, the Court granted a Joint Motion for Remand (JMR).  In the 
April 2010 Order, the Court vacated the Board's February 2009 
decision and remanded the appeal to the Board for compliance with 
instructions provided in the Joint Motion.  


FINDINGS OF FACT

Although the Veteran did not engage in direct combat and his 
claimed stressors were not able to be verified, a VA physician 
has assessed PTSD based on the Veteran's claimed stressors, which 
were consistent with the time, place, and circumstances of his 
service and were related to fear of enemy attack.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010); 75 Fed. Reg. 39,843-852 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)(3).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, 
additional discussion of those procedures is unnecessary, because 
any defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association 
Diagnostic and Statistical Manual for Mental Disorders (4th ed. 
1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element in 
supporting a claim for service connection for PTSD.  In Zarycki, 
it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) 
and (f), and various VA manual provisions, the evidence necessary 
to establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD will 
vary depending on whether the veteran "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Further, an opinion by a mental health professional based upon a 
post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 
C.F.R. 3.304(f) has recently been amended by the Secretary of 
Veterans Affairs, by the addition a new paragraph which 
liberalizes, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The paragraph 
reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity"' means that 
a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In the present case, the Veteran is claiming entitlement to 
service connection for PTSD.  Specifically, in his October 2006 
Statement in Support of Claim for Service Connection for PTSD, 
the Veteran stated that, while stationed in Vietnam as a truck 
driver, he was hospitalized and diagnosed with ulcers and a 
nervous condition after being in the vicinity of an ammunition-
storage explosion near Long Binh, Vietnam; that he was constantly 
under sniper fire while carrying ammunition and chemicals in his 
truck; that there were road mines and body parts along the road 
where he drove his truck; and that near Tay Ninh he saw 
Vietnamese soldiers wearing necklaces made of human ears.  He 
reiterated these stressors during a September 2006 Trenton Vet 
Center Psychosocial Assessment, adding that he learned of the 
deaths of two of his closest friends in Vietnam by reading about 
them in a magazine while on leave before being deployed to 
Southeast Asia.  

First, the Board will consider whether the Veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Veteran's service treatment records (STRs) are negative for 
any manifestation of mental health or PTSD symptoms or diagnoses.  
Indeed, both the February 1986 induction examination and April 
1970 separation examination reports contain no notation of mental 
health problems.  Following service, the first diagnosis of PTSD 
is contained in an October 2007 note from the Philadelphia VA 
Medical Center (VAMC).  The Veteran reported nightmares 3 times 
per week, and social isolation.  It was also noted that he had 
suffered from depression for many years.  The PTSD diagnosis, 
although not directly attributed to the Veteran's military 
experiences, is implied to be related, because the symptoms used 
to support it relate to his service in Vietnam.  Group therapy 
and a medication assessment were recommended.  Earlier records 
from the VAMC, specifically from May 2006, document PTSD symptoms 
and a positive PTSD screening.  Further, a September 2006 Trenton 
Vet Center Psychosocial Assessment documents PTSD symptoms and 
seems to imply a diagnosis of PTSD, although there is no formal 
diagnosis noted.  Finally, the Veteran was afforded a VA 
examination with a psychologist in January 2010.  The examiner 
assessed PTSD on Axis I of the DSM-IV diagnosis chart, and 
recorded a number of symptoms supporting the diagnosis that 
related to the Veteran's Vietnam experiences.     

Based on the foregoing, the Board finds that the Veteran has a 
current PTSD diagnosis which meets the criteria of 38 C.F.R. 
§ 4.125(a).  

Under the law, the Board must next consider whether the above 
diagnosis of PTSD can be related to service, that is, whether 
there is credible supporting evidence that one or more claimed 
in-service stressors occurred to support a PTSD diagnosis.  

The Veteran's DD Form 214 lists his Army military occupational 
specialty (MOS) as a heavy truck driver, and shows that he 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal.  These medals indicate that he was in a theater of combat 
operations, but not necessarily that he was directly engaged in 
combat.  The form also shows that the Veteran served in Vietnam 
from July 1969 to April 1970.  However, again, there is no 
indication of whether or not he engaged in combat with the enemy.  
Indeed, the Veteran's DA Form 20, Record of Assignments, 
indicates that he was assigned to the 233rd Transportation 
Company as a light vehicle driver during his Vietnam service.  
Thus, the Board finds that the Veteran's personnel records do not 
establish that he was engaged in combat.  As a result, his 
statements as to any in-service stressor(s) cannot be accepted 
without further corroboration through independent evidence.  
Doran, supra. 

The RO issued a Formal Finding regarding the Veteran's claimed 
in-service stressors in February 2007.  Specifically, the RO 
found that the information provided by the Veteran regarding his 
claimed stressors was not sufficiently detailed to warrant 
referral to the military's JSRRC (Joint Services Records Research 
Center) or to research the case for records of the event.  
Further, the RO located records regarding the Veteran's friends 
who were killed in action in Vietnam, and ascertained that they 
had died in May 1969, about a month before the Veteran was 
stationed there.  

In addition, the RO was unable to corroborate the Veteran's 
service in Long Binh (where he alleged he was exposed to the 
ammunition explosion there), Bien Hoa, Kojodo, Tay Ninh, or Ton 
Son Nhut from his service personnel records (although departure 
from the Ton Son Nhut Air Base to return to the U.S. would have 
been consistent with Army practice).  The RO found that the 
Veteran's submitted responses to the RO's requests for 
information had not provided sufficiently detailed names, dates, 
or time frames for stressor events, to enable the JSRRC to 
research for verification of the claimed stressors.  However, the 
April 2010 JMR instructed VA to submit another request to the 
JSRRC with the information which had been provided by the Veteran 
thus far.  

However, under the new regulation, quoted above, where the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor if the stressor is related to the Veteran's fear 
of hostile military or terrorist activity, and a VA psychiatrist 
or psychologist confirms that the claimed stressor is adequate to 
support a diagnosis of posttraumatic stress disorder and that the 
Veteran's symptoms are related to the claimed stressor.  

In this case, the Veteran's claimed stressors are consistent with 
his service in Vietnam and are related to his fear of enemy 
attack.  Moreover, in the September 2006 Trenton Vet Center 
Psychosocial Assessment report, the examiner discussed the 
Veteran's military experiences extensively in describing his 
various stressors, and the October 2007 VAMC notes and January 
2010 VA examination imply that the Veteran met the criteria for 
PTSD based on his claimed in-service stressors.  

Therefore, the Board finds that a grant of service connection is 
warranted for PTSD, based on the amended regulation.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.304(f)(3); Gilbert, 1 
Vet. App. at 53 (1990). 


ORDER

Service connection for posttraumatic stress disorder is granted.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


